Citation Nr: 0824750	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-22 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for reactive 
airway disease.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to May 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that awarded 
service connection and assigned a 0 percent disability rating 
for reactive airway disease, effective May 19, 2003.  The 
veteran testified before the Board in October 2006.  The 
Board remanded this claim for additional development in March 
2007.  

The Board notes that the veteran had also appealed an initial 
0 percent rating assigned for gastroesophageal reflux disease 
in a November 2004 rating decision.  A March 2007 Board 
decision granted a 10 percent initial rating, and that issue 
is no longer on appeal. 


FINDING OF FACT

Since May 19, 2003, the effective date of service connection, 
the veteran's reactive airway disease has been manifested by 
no more than FEV-1 of 82 to 86 percent predicted, FEV-1/FVC 
of 102 to 108 percent predicted, and DLCO (SB) of 82 to 101 
percent predicted.  He has required intermittent use of 
inhalational therapy.   


CONCLUSION OF LAW

The criteria for a compensable rating for reactive airway 
disease have been met since May 19, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes (DCs) 
6602, 6604 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

This case was remanded in March 2007 for the purpose of 
obtaining an examination of the veteran's reactive airway 
disease.  The examination was to assess the diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) and the maximum oxygen consumption.  The 
veteran was given proper notice of the VA examination.  
However, he did not present for the April 2007 examination or 
the June 2007 re-scheduled examination.  As a result, the 
Board does not have before it the information which it had 
sought upon remand, and must come to a determination on the 
basis of information already included in the record.  
38 C.F.R. § 3.655 (2007).  The Board reminds the veteran that 
the duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Respiratory disorders are evaluated under DCs 6600 through 
6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), 
ratings under those diagnostic codes will not be combined 
with each other.  Rather, a single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability with elevation to the next higher evaluation only 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.96(a) (2007). 

The veteran has been service-connected for reactive airway 
disease since May 2003.  He is currently in receipt of a 0 
percent disability rating under DC 6604, which pertains to 
chronic obstructive pulmonary disease (COPD).  As the veteran 
has also been diagnosed with bronchial asthma, the Board 
finds that DC 6602, which pertains to bronchial asthma, is 
also applicable.  38 C.F.R. § 4.97, DCs 6602, 6604 (2007).  

In considering the applicability of other diagnostic codes, 
the Board finds that DC 6601 (bronchiectasis) is not 
applicable in this instance, as the medical evidence does not 
show that the veteran has been diagnosed with that condition.  
Additionally, as the rating criteria for Diagnostic Codes 
6600 (chronic bronchitis) and 6603 (pulmonary emphysema) are 
identical to that of DC 6604, under which the veteran is 
currently rated, the Board will not further address either DC 
6600 or 6603. 

Under Diagnostic Code 6604, a 10 percent rating is warranted 
when the Forced Expiratory Volume in one second (FEV-1) is 71 
to 80 percent predicted, or; Forced Expiratory Volume in one 
second (FEV-1) to Forced Vital Capacity (FVC) is 71 to 80 
percent predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 
to 80 percent predicted.  A 30 percent rating is warranted 
for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 
to 70 percent predicted, or; DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent rating is warranted for a FEV-1 of 
40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent 
predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
rating is warranted for FEV-1 less than 40 percent predicted, 
or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 
6604 (2007).  

Diagnostic Code 6602 provides for a 10 percent disability 
rating where pulmonary function tests (PFTs) show any of the 
following: FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 
71 to 80 percent, or where intermittent inhalational or oral 
bronchodilator therapy is required.  A 30 percent disability 
evaluation is warranted where PFTs show any of the following: 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent; or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent disability evaluation is warranted where pulmonary 
function tests (PFTs) show any of the following: FEV-1 of 40 
to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is warranted where pulmonary function 
tests (PFTs) show any of the following: FEV-1 less than 40 
percent predicted, FEV-/FVC less than 40 percent; or more 
than one attack per week with episodes of respiratory 
failure, or where the use of systemic high dose 
corticosteroids or immuno-suppressive medications are 
required on a daily basis.  38 C.F.R. § 4.97, DC 6602 (2007).    

On VA examination in July 2004, the veteran complained of 
shortness of breath and occasional chest pain, especially on 
physical exertion.  He also reported mild chest congestion 
with occasional wheezing that required the use of an inhaler, 
especially in the morning hours.  He stated that he had 
wheezing when in the presence of dust, grass, and the strong 
smell of chemicals.  He denied any fever or hemoptysis but 
reported occasional lung congestion and sputum production.  
He stated that he smoked about two to three cigarettes per 
year.  Examination revealed a symmetrical chest without any 
deformity.  His color was pink in the room air.  There was no 
cyanosis, clubbing, cor pulmonale, or congestive heart 
failure.  Lung auscultation showed clear breath sounds 
bilaterally, and the heart was found to be regular.  A chest 
x-ray was reported to be normal.  The veteran's PFT revealed 
mild obstructive disease with a normal lung volume.  There 
was 20 percent improvement in his breathing with a 
bronchodilator.  The FEV-1 was 86 percent predicted, and the 
FEV-1/FVC was 108 percent predicted.  The veteran's DLCO (SB) 
was 82 percent predicted.  The diagnosis was mild bronchial 
asthma, secondary to mild COPD as well as reactive airway 
condition affected by external allergens.      

Post-service VA medical records dated in May 2005 show that 
the veteran received intermittent treatment for mild COPD, 
mild restrictive lung disease, and reactive airway disease.  
Records show that the veteran uses a bronchodilator before 
exercising and also takes over-the-counter allergy pills.  

A May 2007 PFT revealed that the veteran's FEV-1 was 82 
percent predicted, and the FEV-1/FVC was 102 percent 
predicted.  His DLCO (SB) was 101 percent predicted.  

In order to achieve the next higher 10 percent evaluation 
under DC 6604, PFTs must show any of the following: FEV-1 of 
71 to 80 percent predicted, FEV- 1/FVC of 71 to 80 percent 
predicted, or DLCO (SB) of 66 to 80 percent predicted.  
38 C.F.R. § 4.97, DC 6604.  

Only post-bronchodilation results are to be considered for VA 
purposes.  See 61 Fed. Reg. 46270 (Sept. 5, 1996).  Here, the 
evidence of record during the rating period reflects that the 
veteran underwent post-bronchodilation pulmonary function 
testing on two occasions, in July 2004 in association with 
his July 2004 VA respiratory examination, and in May 2007. 

In July 2004, the following post-bronchodilator PFT findings 
were reported: FEV-1 of 86 percent predicted, FEV-1/FVC of 
108 percent predicted, and DLCO (SB) of 82 percent predicted.  
In May 2007, the following post-bronchodilator PFT findings 
were reported: FEV-1 of 82 percent predicted, FEV-1/FVC of 
102 percent predicted, and DLCO (SB) of 101 percent 
predicted. 

The reported FEV-1 findings are 86 and 82 percent predicted.  
The reported FEV-1/FVC findings are 108 and 102 percent 
predicted.  The  DLCO (SB) findings are 82 and 101 percent 
predicted.  Those findings do not warrant a 10 percent rating 
under DC 6604.  The PFT findings do not show FEV-1 of 71 to 
80 percent predicted, FEV- 1/FVC of 71 to 80 percent 
predicted, or DLCO (SB) of 66 to 80 percent predicted.  Thus, 
DC 6604 cannot serve as the basis for an increased rating in 
this case.  

The Board now turns to the remaining applicable diagnostic 
code, DC 6602.  Under DC 6602, a 10 percent disability rating 
is warranted where PFTs show FEV-1 of 71 to 80 percent 
predicted or FEV-1/FVC of 71 to 80 percent, or where 
intermittent inhalational or oral bronchodilator therapy is 
required.  

As stated above, in July 2004 the veteran had post-
bronchodilator PFT findings of FEV-1 of 86 percent predicted 
and FEV-1/FVC of 108 percent predicted.  In May 2007, he had 
post-bronchodilator PFT findings of FEV-1 of 82 percent 
predicted and FEV-1/FVC of 102 percent predicted.  Those 
findings do not warrant a 10 percent rating, as discussed 
above.  Thus, in order to be entitled to a 10 percent rating 
under DC 6602, the veteran must have intermittent 
inhalational or oral bronchodilator therapy.  

In addressing whether the veteran has intermittent 
inhalational or oral bronchodilator therapy, the record 
reflects that he has been prescribed an Albuterol inhaler to 
treat his asthma.  The record demonstrates that the veteran 
takes his Albuterol occasionally in the morning hours and 
before he exercises.  In resolving all doubt in favor of the 
veteran, the Board finds that he meets the criteria for an 
increased initial rating of 10 percent because he requires 
the use of intermittent inhalational therapy for his asthma.  
Accordingly, the Board concludes that the veteran is entitled 
to a 10 percent rating for his reactive airway disease.  
However, he does not meet the criteria for a higher rating of 
30 percent because the evidence does not show FEV-1 of 56 to 
70 percent predicted; FEV-1/FVC of 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  

The Board finds that the evidence of record shows that the 
veteran is entitled to an initial 10 percent rating for 
reactive airway disease.  The benefit of the doubt has been 
resolved in favor of the veteran in making this decision.  
However, the preponderance of the evidence is against the 
assignment of an initial rating higher than 10 percent.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   
  




ORDER

An initial 10 percent rating for reactive airway disease is 
granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


